Case 1:19-cr-00022-JPJ-PMS Document 44 Filed 10/28/19 Page 1 of 1 Pageid#: 167


                                 IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
                                          ABINGDON DIVISION
                               CRIMINAL MINUTES – SENTENCING HEARING

Case No.: 1:19CR22                                                Date: 10/28/19
 Defendant: Waqar Ul-Hassan, Bond                              Counsel: Randy Cargill, AFPD



PRESENT:         JUDGE:                     James P. Jones       TIME IN COURT: 10:28 – 10:50 a.m.
                 Deputy Clerk:              Felicia Clark                       11:11 - 11:50 a.m.
                 Court Reporter:            Donna Prather, OCR              Total: 1 hour 1 minute
                 U. S. Attorney:            Christopher Kavanaugh
                 USPO:                      Jeremy Keller


PROCEEDINGS:

        No Objections to Presentence Report.
        No evidence presented. Oral argument by counsel as to the appropriate sentence to be imposed.
        Court adopts Presentence Report.

        Allocutions.

SENTENCE IMPOSED AS FOLLOWS:

PROB: 5 years, consisting of 5 years on each of counts 1s and 2s to run concurrently.
                Mandatory drug testing suspended.
SA:   $200.00 due immediately.
FINE: Waived
REST: Waived

*Court accepted the Memorandum of Agreement*

SPECIAL CONDITIONS OF SUPERVISION (Check applicable conditions):

        The defendant shall participate in a program of mental health treatment, as approved by the probation
        officer, until such time as the defendant has satisfied all requirements of the program.
        The defendant shall reside in a residence free of firearms, ammunition, destructive devices and dangerous
        weapons.
        The defendant must submit to warrantless search and seizure of person and property by the probation officer
        or other law enforcement officer, whenever such officer has reasonable suspicion that the defendant is
        engaged in criminal activity.
        The defendant shall pay any fine, special assessment or restitution that is imposed by this judgment.

PAYMENT SCHEDULE:

        A lump sum payment of $200.00 is due immediately.

ADDITIONAL RULINGS:
        Defendant advised of right to appeal.
